Title: To John Adams from Timothy Pickering, 18 May 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia May 18. 1799.

I have this morning been honored with your letter of the 13th. and will introduce in the 10th article the idea you have been pleased to suggest, in the instructions to Mr. King, to negociate a commercial treaty with Prussia.
A copy of these instructions shall be transmitted to Mr. Adams at Berlin, with the fresh instructions you direct.
Yesterday I received from our Consul at Gibraltar the copy of a letter dated at Algiers the 28th of February to him, mentioning the arrival of the armed vessels intended for that Regency, & of the U. States brig. Sophia. The store ship Hero, laden for Algiers, sprung a leak, and bore away to the West Indies. She arrived at Jamaica. It is very unfortunate, as she was laden with masts & timber to a large amount for Algiers—she was a ship of five or six hundred tons.
The inclosed letter addressed to me I opened of course, & also broke the seal of the letter it covered before I observed it was directed to you.
To the surprize and chagrin of many, Mr. Lewis’s motion for a new trial, in the case of John Fries, has prevailed. I am most respectfully sir / yr. obt. servt.

Timothy Pickering